Case 8:19-mj-02237-TGW Document 8 Filed 09/24/19 Page 1 of 3 PagelD 13

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASE No. 8:19-mj-2237-T-TGW

DANIEL MCMAHON

 

ORDER OF DETENTION

THIS CAUSE came to be heard upon the defendant’s Motion for
Pretrial Release (Doc. 5), which was filed after a requested continuance of the
defendant’s detention hearing. Because I find clear and convincing evidence
that the defendant presents a danger to the safety of an individual and to the
community, he should be detained without bail.

The Government requested detention pursuant to 18 U.S.C.
3142(f)(1)(A) involving a crime of violence. Contrary to the defendant’s
argument, the charge in Count Three, which alleges the transmission in
interstate commerce of a communication containing a threat to injure an
individual, constitutes a crime of violence. A “crime of violence” is defined
in 18 U.S.C. 16(a) as an offense that has as an element the threatened use of

physical force against a person. Count Three falls into that category.
Case 8:19-mj-02237-TGW Document 8 Filed 09/24/19 Page 2 of 3 PagelD 14

To detain the defendant on the basis of a danger to an individual,
the government must make a showing by clear and convincing evidence. The
government presented evidence showing that the defendant has a mentally
unstable hatred of blacks, Jews, and gays, as the defendant’s mother told an
FBI Task Force agent. This was further confirmed by the defendant’s vile
Internet postings. Those posting reflect an irrational view of those groups.
Included among the postings were comments by the defendant commending
mass murderers.

The defendant also possessed a number of firearms, thereby
demonstrating that the risk of dangerousness is real. There was some dispute
whether the FBI had seized all of the defendant’s firearms, but the evidence
showed the defendant clearly has the opportunity to obtain firearms from
various sources.

At this point, the defendant’s irrational hatred of blacks, Jews,
and gays, along with his ability to obtain firearms, presents a clear and
convincing danger that his mental instability will cause him to engage in acts
of violence. Accordingly, the defendant should be detained.

It is, therefore, upon consideration,

ORDERED:
Case 8:19-mj-02237-TGW Document 8 Filed 09/24/19 Page 3 of 3 PagelD 15

1. That the defendant DANIEL MCMAHON shall be
DETAINED without bail.

2. That the defendant is hereby COMMITTED to the custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

3. That the defendant shall be afforded reasonable opportunity
for private consultation with counsel.

4. That the person in charge of the corrections facility in which
the defendant is confined shall deliver the defendant to the United States
Marshal for the purpose of appearing in court.

DONE and ORDERED at Tampa, Florida, this 24 ay of September,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

2019.

 
